Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 2,
2014, by and among Real Goods Solar, Inc., a Colorado corporation (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
as Annex A and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act (as defined below) and Rule
506 promulgated thereunder (“Rule 506”), the Company desires to issue and sell
to each Investor, and each Investor, severally and not jointly, desires to
purchase from the Company certain securities of the Company, as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.

DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the applicable party’s knowledge, threatened in writing against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
Colorado are authorized or required by law or other governmental action to
close.

“Buy-In” has the meaning set forth in Section 4.1(c).

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” means the Class A common stock of the Company, par value $0.0001
per share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means Brownstein Hyatt Farber Schreck, LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disqualification Event” has the meaning set forth in Section 3.1(d).

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Evaluation Date” has the meaning set forth in Section 3.1(s).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Insiders” means, each director, executive officer, other officer of the Company
participating in the Offering, any beneficial owner(as defined in Rule 13d-3 of
the Exchange Act) of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power and any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

“Investment Amount” means, with respect to each Investor, the product of (i) the
number of Shares being purchased pursuant to this Agreement and (ii) the Per
Share Purchase Price.

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

“Investor Party” has the meaning set forth in Section 4.7.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.7.



--------------------------------------------------------------------------------

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) material and adverse impairment to the Company’s ability to
perform on a timely basis its obligations under any Transaction Document, but
shall not include the effect of any circumstance, change, development or event
arising out of or attributable to (a) the market in which the Company and its
Subsidiaries operates generally, (b) general economic or political conditions,
(c) the public announcement of this Agreement or of the consummation of the
transactions contemplated hereby, (d) any change arising in connection with acts
of war (whether or not declared), sabotage or terrorism, military actions or the
escalation thereof or other force majeure events occurring after the date hereof
or (e) any changes in governmental regulations or accounting rules, except that,
in the case of the foregoing clauses (d) and (e), only to the extent such
circumstance, change, development or event does not disproportionately impact
the Company relative to other companies in the industry in which the Company
operates.

“Money Laundering Laws” has the meaning set forth in Section 3.1(ee).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“OFAC” has the meaning set forth in Section 3.1(dd).

“Outside Date” means the fifth (5th) Business Day following the date of this
Agreement.

“Per Share Purchase Price” equals $2.40.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” has the meaning set forth in Section 3.1(u).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares and the Warrant Shares.



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Share Delivery Date” has the meaning set forth in Section 4.1(c).

“Shares” means the shares of Common Stock issued or issuable to the Investors at
Closing pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

“Trading Day” means (i) a day on which the Common Stock is traded or quoted on a
Trading Market, or (ii) if the Common Stock is not traded or quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not traded or quoted as set
forth in (i) and (ii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Warrants” means the Common Stock purchase warrants in the form of Exhibit B,
which are issuable to the Investors at the Closing.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.



--------------------------------------------------------------------------------

ARTICLE 2.

PURCHASE AND SALE

2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
and the Warrants representing such Investor’s Investment Amount. The Closing
shall take place at the offices of Goodwin Procter LLP, counsel to Roth Capital
Partners, LLC, at The New York Times Building, 620 Eighth Avenue, New York, New
York 10018, on the Closing Date or at such other location or time as the parties
may agree.

2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):

(i) a certificate evidencing the number of Shares set forth on such Investor’s
signature page hereto, registered in the name of such Investor;

(ii) a Warrant, registered in the name of such Investor, pursuant to which such
Investor shall have the right to acquire the number of shares of Common Stock
equal to 45% of the number of Shares issuable to such Investor pursuant to
Section 2.2(a)(i); and

(iii) the legal opinion of Company Counsel, in agreed form, addressed to the
Placement Agent and Investors.

(b) By the Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Section 5.2(f), each duly signed by such Investor
(collectively, the “Investor Deliverables”).

(c) Within one Business Day following the date of this Agreement, each Investor
shall cause to be delivered to the Company, its Investment Amount, in United
States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor:

(a) Subsidiaries. Except as specified in Schedule 3.1(a), the Company has no
direct or indirect Subsidiaries. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and



--------------------------------------------------------------------------------

authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents except, with
respect to the Subsidiaries, for violations which would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company and each Subsidiary are duly qualified to conduct its
respective businesses and are in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company or any Subsidiary in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) after complying with NASDAQ Rule 5250(e)(2), conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including, assuming (A) the correctness of the representations and
warranties made by the Investors in this Agreement, (B) none of the Insiders or
the Placement Agent is subject to any “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
and (C) the Insiders and the Placement Agent have complied with the “bad actor”
disclosure requirements set forth in Rule 506(e) of Regulation D, federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Section 4.5 hereof, (v) the notice required under NASDAQ Rule
5250(e)(2), (vi) any notice required under the warrants, dated June 3, 2013,
issued to the investors party to the Securities Purchase Agreement, dated
May 24, 2013, and under the warrant, dated June 6, 2014, issued to Silicon
Valley Bank, and (vi) those that have been made or obtained prior to the date of
this Agreement.

(f) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement and the Warrants in
order to issue the Shares and the Warrant Shares.

(g) Capitalization. As of June 30, 2014, the number of shares and type of all
authorized, issued and outstanding capital stock of the Company, and all shares
of Common Stock authorized for issuance under the Company’s various option and
incentive plans, are specified in Schedule 3.1(g). Except as specified in
Schedule 3.1(g), no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as specified in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock. Except as specified in Schedule 3.1(g), the issue and sale of the
Securities will not, immediately or with the passage of time, obligate the
Company to issue shares of Common Stock or Common Stock Equivalents to any
Person (other than the Investors) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. With respect to securities issued under the
Company’s various option and incentive plans, the representations and warranties
set forth in this Section and Schedule 3.1(g) are accurate as of June 30, 2014.

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter



--------------------------------------------------------------------------------

period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor any Subsidiary has incurred any liabilities
(direct, indirect, contingent, or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any Company or Subsidiary officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of



--------------------------------------------------------------------------------

violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary.

(m) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of (a) any
order of any court, arbitrator or (b) governmental body, or (iii) is or has been
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case under
(i) through (iii) as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company is in
compliance with all effective requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance would not have or reasonably be expected to
result in a Material Adverse Effect.

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate United States
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such permits.

(o) Title to Assets. Except as disclosed in the SEC Reports, the Company and the
Subsidiaries have valid land use rights for all real property that is material
to their respective businesses and good and marketable title in all personal
property owned by them that is material to their respective businesses, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in compliance, except as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.



--------------------------------------------------------------------------------

(p) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. Except as set forth in the
SEC Reports and other than with respect to maters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees or significant shareholders of the Company
is presently a party to any transaction with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director, employee or
such shareholder or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Form 10-K
or 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures in accordance with Item 307 of Regulation S-K



--------------------------------------------------------------------------------

under the Securities Act for the Company’s most recently ended fiscal quarter or
fiscal year-end (such date, the “Evaluation Date”). The Company presented in its
most recently filed Form 10-K or Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal control over
financial reporting (as such term is defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) or, to the Company’s knowledge, in other factors that would
materially affect the Company’s internal control over financial reporting (as
such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)).

(t) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

(u) Certain Fees. Except for fees payable to Roth Capital Partners, LLC (the
“Placement Agent”) in connection with the transaction contemplated by this
Agreement, no brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims made by the Placement Agent or
by or on behalf of any other Person other than the Placement Agent for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement unless such Investor shall have
entered into a written agreement with such Person regarding such fees.

(v) Certain Registration Matters. Assuming (i) the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), and (ii) none of
the Insiders or the Placement Agent is subject to any Disqualification Event
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) and
(iv) the Insiders and the Placement Agent have complied with the “bad actor”
disclosure requirements set forth in Rule 506(e) of Regulation D, no
registration under the Securities Act is required for the offer and sale of the
Shares and Warrants and the offer of the Warrant Shares by the Company to the
Investors under the Transaction Documents. Subject to Schedule 3.1(v), the
Company is eligible to register its Common Stock for resale by the Investors
under Form S-3 promulgated under the Securities Act. Except as specified in the
SEC reports, the Company has not granted or agreed to grant to any Person other
than the Investors pursuant to the Registration Rights Agreement any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied through an effective registration statement or by waiver
of such rights.



--------------------------------------------------------------------------------

(w) Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice from any Trading Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
Trading Market on which the Common Stock is currently listed or quoted. After
complying with NASDAQ Rule 5250(e)(2), the issuance and sale of the Securities
under the Transaction Documents does not contravene the rules and regulations of
the Trading Market on which the Common Stock is currently listed or quoted, and
no approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares and Warrants at
Closing.

(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or would become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.

(z) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(aa) Accountants. There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the accountants formerly
or presently employed by the Company, that would, individually or in the
aggregate, have or reasonably be expected to result in, a Material Adverse
Effect.

(bb) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.



--------------------------------------------------------------------------------

(cc) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(dd) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(ee) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

(ff) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investors regarding the Company, the
Subsidiaries or their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement and any investor
presentation provided by the Company or any Person acting on the Company’s
behalf) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

(gg) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, or any Insider is subject to any Disqualification Event
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care, including without limitation, conducting
a factual inquiry that is appropriate in light of the circumstances, into
whether any Insider is subject to a Disqualification Event. The Company has
furnished to each Investor, a reasonable time prior to the date hereof, a
description



--------------------------------------------------------------------------------

in writing of any matters relating to the Company or any Insider that would have
triggered disqualification under Rule 506(d) but which occurred before
September 23, 2013, in each case, in compliance with the disclosure requirements
of Rule 506(e). Except for sale of the Shares and Warrants pursuant to this
Agreement, no securities of the Company (of any kind or nature) have been issued
in reliance on Rule 506 at any time on or after September 23, 2013.

3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other applicable like power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the applicable Transaction Documents and the
transactions contemplated by this Agreement has been duly authorized by all
necessary corporate or, if such Investor is not a corporation, such partnership,
limited liability company or other applicable like action, on the part of such
Investor. Each of this Agreement and the Registration Rights Agreement has been
duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) Investment Intent. Such Investor is acquiring the Securities for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof, without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Securities for any
period of time. Such Investor is acquiring the Securities hereunder in the
ordinary course of its business. Such Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. Such Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Investor acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.

(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.



--------------------------------------------------------------------------------

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the time that such Investor was first contacted by the Company
or the Placement Agent regarding the transactions contemplated by this
Agreement. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed on the
Trading Day following the execution of this Agreement in accordance with
Section 4.5.

(g) Limited Ownership. The purchase by such Investor of the Shares and Warrants
issuable to it at the Closing will not result in such Investor (individually or
together with any other Person with whom such Investor has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post transaction basis that assumes that
the Closing shall have occurred. Such Investor does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of the Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that the Closing shall have occurred.

(h) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of Roth Capital
Partners, LLC or any other placement agent or any of their respective agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Investor in connection with the transactions contemplated by the Transaction
Documents.



--------------------------------------------------------------------------------

(i) No Disqualification Events. Neither the Investor nor, to the extent it has
them, any of its shareholders, members, managers, general or limited partners,
directors, affiliates or executive officers, are subject to any Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3).
The purchase of the Securities by the Investor will not subject the Company to
any Disqualification Event.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

4.1. (a) The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.

(b) Certificates evidencing Securities will contain the following legend, until
such time as they are not required under Section 4.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ANY APPLICABLE STATE SECURITIES
LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. [THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.



--------------------------------------------------------------------------------

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
shareholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this
Section 4.1(b) and be subject to the restrictions on transfer set forth in
Section 4.1(a).

(c) Certificates evidencing Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)): (i) while a
registration statement (including the Registration Statement) covering such
Shares and Warrant Shares is then effective, or (ii) following a sale or
transfer of such Shares or Warrant Shares pursuant to Rule 144 (assuming the
transferee is not an Affiliate of the Company), or (iii) after a period of six
months has elapsed since the later of the date the securities were acquired from
the Company or from an Affiliate of the Company, while such Shares or Warrant
Shares are eligible for sale by the selling Investor without volume restrictions
under Rule 144, subject to receipt from such Investor requesting removal of such
legends of a representation letter, in a form reasonably acceptable to the
Company, subject to the requirement, to the extent then required for such Shares
or Warrant Shares to be resold by such Investor under Rule 144, that the
adequate current public information requirement of Rule 144(c) is met at the
time of sale. The transfer agent’s fees and any fees of the Company’s legal
counsel associated with removal of such legend shall be borne by the Company. In
the event the legend set forth in Section 4.1(b) has been removed pursuant to
clause (i) above, each Investor agrees to sell such Shares or Warrant Shares
only pursuant to an effective registration statement (including the Registration
Statement), or in a transaction not subject to the registration requirement of
the Securities Act and in accordance with applicable state securities laws as
evidenced by a legal opinion of counsel to the Investor to such effect, the
substance of which shall be reasonably acceptable to the Company. Each investor
acknowledges and agrees that the Shares and the Warrant Shares remain
“restricted securities” as such term is defined in Rule 144 notwithstanding
removal of the legend set forth in Section 4.1(b) until such Shares and Warrant
Shares are sold or transferred under an effective registration statement
(including the Registration Statement) or under Rule 144. The Company agrees
that following the Effective Date or such other time as legends are no longer
required to be set forth on certificates representing Shares and Warrant Shares
under this Section 4.1(c), it



--------------------------------------------------------------------------------

will, no later than three Trading Days following the delivery by an Investor to
the Company or the transfer agent of a certificate representing such Shares or
Warrant Shares containing a restrictive legend, deliver or cause to be delivered
to such investor Shares or Warrant Shares which are free of all restrictive and
other legends. If the Company is then eligible, certificates for Shares and
Warrant Shares subject to legend removal hereunder shall be transmitted by the
transfer agent to an Investor by crediting the prime brokerage account of such
Investor with the Depository Trust Company System as directed by such Investor.
If an Investor shall make a sale or transfer of Shares or Warrant Shares either
(x) pursuant to Rule 144 or (y) pursuant to a registration statement and in each
case shall have delivered to the Company or the Company’s transfer agent the
certificate representing the applicable Shares or Warrant Shares containing a
restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Shares or Warrant Share delivery being the “Share Delivery Date”) and (1) the
Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Shares or Warrant Shares that is free from all
restrictive or other legends by 6:00 p.m. (New York City time) on the third
Trading Day following the Share Delivery Date and (2) following such third
Trading Day after the Share Delivery Date and prior to the time such Shares or
Warrant Shares are received free from restrictive legends, the Investor, or any
third party on behalf of such Investor, purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Shares or Warrant Shares (a “Buy-In”), then, in addition to any
other rights available to the Investor under the Transaction Documents and
applicable law, the Company shall pay in cash to the Investor (for costs
incurred either directly by such Investor or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

4.2. Furnishing of Information. As long as any Investor owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require shareholder
approval of the sale of the securities to the Investors.



--------------------------------------------------------------------------------

4.4. Subsequent Registrations. Other than a Registration Statement pursuant to
the Registration Rights Agreement, prior to the first to occur of (a) the
Effective Date of a Registration Statement resulting in all Registrable
Securities (as defined in the Registration Rights Agreement) other than Cut Back
Shares (as defined in the Registration Rights Agreement) being registered for
resale pursuant to one or more effective Registration Statements or (b) such
time as all Registrable Securities may be sold by the Investors without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-8, S-4 or any registration statement filed
pursuant to the agreements specified in Schedule 4.4) with the Commission with
respect to any securities of the Company; provided, however, that, for the
avoidance of doubt, so long as all Registrable Securities other than Cut Back
Shares are registered for resale pursuant to one or more effective Registration
Statements, the Company may file a registration statement of any type with the
Commission with respect to securities of the Company notwithstanding that any
Cut Back Shares have not been registered for resale pursuant to one or more
effective Registration Statements.

4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City time) on
the Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York City time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing, respectively. On the Trading Day following the execution of this
Agreement the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents (and attach as exhibits thereto the
Transaction Documents), and on the Trading Day following the Closing Date the
Company will file an additional Current Report on Form 8-K to disclose the
Closing. Following the public disclosure referenced above, in each case, after
the Company has issued both a press release and filed a Current Report on Form
8-K, no Investor will be in possession of material, non-public information
provided to such Investor by the Company or anyone acting on behalf of the
Company and no Investor will have a duty of confidentiality with respect to such
information. In addition, the Company will make such other filings and notices
in the manner and time required by the Commission and the Trading Market on
which the Common Stock is listed, including, without limitation, a NASDAQ
Listing of Additional Shares Notification (if required). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than a
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.

4.6. Limitation on Issuance of Future Priced Securities. From the date hereof
until the date that is 6 months after the Effective Date, the Company shall not
issue any “Future Priced Securities” as such term is described by NASDAQ
IM-5635-4.

4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their respective directors, officers, shareholders, partners, employees and
agents (each, an “Investor Party”) harmless from any and all out of pocket
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively,



--------------------------------------------------------------------------------

“Losses”) that any such Investor Party may suffer or incur as a result of or
relating to any material breach of any representation, warranty, covenant or
agreement made by the Company in any Transaction Document. In addition to the
indemnity contained herein, the Company will reimburse each Investor Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.7 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.

4.8. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

4.9. Listing of Shares and Warrant Shares. The Company agrees, (i) if the
Company applies to have the Common Stock traded on any Trading Market other than
the Trading Market on which the Common Stock is traded as of the date of this
Agreement, it will include in such application the Shares and Warrants Shares,
and will take such other action as is necessary or desirable to cause the Shares
and Warrants Shares to be listed on such other Trading Market as promptly as
possible, and (ii) it will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.

4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities to repay existing debt, for working capital purposes and the
development of a residential leasing platform, and not for the redemption of any
Common Stock or Common Stock Equivalents.

4.11. Subsequent Equity Sales. From the date hereof until the date that is 30
days after the Effective Date, without the prior written consent of the
Placement Agent, the Company shall not issue shares of Common Stock or Common
Stock Equivalents; provided, however, the 30-day period set forth in this
Section 4.11 shall be extended for the number of Trading Days during such period
in which (i) trading in the Common Stock is suspended by any Trading Market
within such 30-day period, or (ii) within 30 days after the Effective Date of
the Initial Registration Statement, the Registration Statement is not effective
or the prospectus included in the Registration Statement may not be used by the
Investors for the resale of the Shares and Warrant Shares (other than Cut Back
Shares). Notwithstanding the foregoing, in no event shall this Section 4.11
prohibit the Company from issuing shares of Common Stock or Common Stock
Equivalents (i) in connection with acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, including,
without limitation, acquisitions and strategic transaction disclosed in the SEC
Reports as of the date hereof, provided that any such issuance shall only be to
a Person which is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in



--------------------------------------------------------------------------------

which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities,
(ii) upon the exercise of any options or warrants outstanding on the date
hereof, (iii) upon the exercise of the Warrants, (iv) to employees, directors or
consultants pursuant to any stock option or equity incentive or employee stock
purchase plan, or (v) upon the conversion of any indebtedness owed to Riverside
Renewable Energy Investments, LLC or its affiliates outstanding on the date
hereof, whether convertible or not on the date hereof, provided that any Common
Stock issued upon such conversion shall be valued at no less than the Per Share
Purchase Price.

ARTICLE 5.

CONDITIONS PRECEDENT TO CLOSING

5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of each Investor to acquire Shares and Warrants at
the Closing is subject to the satisfaction or waiver by such Investor, at or
before the Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct in all material respect as of such specific date);

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or that would reasonably be
expected to result in a Material Adverse Effect;

(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;

(f) Company Agreement. The Company shall have delivered:

(i) the Registration Rights Agreement, duly executed by the Company;



--------------------------------------------------------------------------------

(ii) a copy of irrevocable transfer agent instructions, which instructions shall
have been delivered to and acknowledged in writing by the Company’s transfer
agent; and

(iii) a certificate, executed by the Secretary of the Company and dated as of
the Closing Date, as to (i) resolutions as adopted by the Company’s board of
directors in connection with the transactions contemplated by this Agreement,
(ii) the Articles of Incorporation of the Company and (iii) the Bylaws of the
Company, each as in effect at the Closing;

(g) [Reserved];

(h) [Reserved];

(i) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and

(j) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

5.2. Conditions Precedent to the Obligations of the Company to sell Securities.
The obligation of the Company to sell the Shares and the Warrants at the Closing
is subject to the satisfaction or waiver by the Company, at or before the
Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of such
Investor shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct in all material respects as of such specific date);

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

(c) “Bad Actor” Certifications. On or prior to the Closing Date, each Insider
and the Placement Agent shall have provided to the Company evidence reasonably
satisfactory to the Company and its counsel that (A) it is not subject to any
“bad actor” disqualification specified in Rule 506(d) of Regulation D, and
(B) prior to the Closing Date it has complied with the “bad actor” disclosure
requirements set forth in Rule 506(e) of Regulation D;

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(e) [Reserved].



--------------------------------------------------------------------------------

(f) Investor Deliverables. Each Investor shall have delivered the Registration
Rights Agreement, duly executed by such Investor; and

(g) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

ARTICLE 6.

MISCELLANEOUS

6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
transfer agent fees, stamp and other taxes and duties levied in connection with
the issuance of the Shares and the Warrants.

6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

 

  If to the Company:   

Real Goods Solar, Inc.

833 W. South Boulder Road

Louisville, Colorado 80027

Facsimile: (303) 648-5464

Attn: Chief Financial Officer

  With a copy to:   

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202-4432

Facsimile: (303) 223-1111

Attn: Rikard D. Lundberg, Esq.

  If to an Investor:    To the address set forth under such Investor’s name on
the signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.



--------------------------------------------------------------------------------

6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the then issued and outstanding
aggregate number of Shares and Warrant Shares and any amendment to any provision
of this Agreement made in accordance with this Section shall be binding on all
Investors and holders of Securities, as applicable. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Investor to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Investors who then hold Securities. Without the written
consent or the affirmative vote of each Investor affected thereby, an amendment
or waiver under this Section 6.4 may not waive or amend any Transaction Document
the effect of which would be to permit the Company to (1) name any Investor as
an underwriter in a Registration Statement without such Investor’s specific
written consent thereto, or to (2) extend the Outside Date or amend or waive
Sections 5.1 or 6.5. Further, Section 6.8 may not be amended without the prior
written consent of the Placement Agent.

6.5. Termination. This Agreement may be terminated prior to Closing:

(a) by written agreement of the Investors who subscribed for a majority of the
Securities (on an as-converted basis) and the Company; and

(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, if the Closing shall not have taken place by 5:30
p.m. Eastern time on the Outside Date; provided, that the right to terminate
this Agreement under this Section 6.5(b) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.



--------------------------------------------------------------------------------

6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”

6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor Party)
and that Roth Capital Partners, LLC is a third party beneficiary of the
Company’s and Investors’ representations and warranties contained herein.

6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either party hereto
shall commence a Proceeding to enforce any provisions of a Transaction Document,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.

6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.



--------------------------------------------------------------------------------

6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.14. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement. Notwithstanding the foregoing, the terms of the Warrants shall
govern the replacement, exchange and substitution of the Warrants.

6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties hereto agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any



--------------------------------------------------------------------------------

law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such an Investor shall be personally liable for any liabilities of
such Investor.

6.19. Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

REAL GOODS SOLAR, INC. By:   /s/ Kam Mofid   Name: Kam Mofid   Title: CEO

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR INVESTORS FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  NAME OF INVESTOR       By:           Name:      Title:

Number of Shares being purchased:           
                                                                

Tax ID No.:                                                           
                                                               

ADDRESS FOR NOTICE

c/o:                                                             
                                                                            

Street:                                                             
                                                                       

City/State/Zip:                                                           
                                                         

Attention:                                                            
                                                                 

Tel:                                                             
                                                                            

Fax:                                                             
                                                                           

DELIVERY INSTRUCTIONS

        (if different from above)

c/o:                                                             
                                                                            

Street:                                                             
                                                                       

City/State/Zip:                                                           
                                                         

Attention:                                                            
                                                                 

Tel:                                                             
                                                                            



--------------------------------------------------------------------------------

Annex A

SCHEDULE OF BUYERS

 

(1)

Buyer

      

(2)

Address and

Facsimile Number

        



--------------------------------------------------------------------------------

Schedule 3.1(a)

Subsidiaries

Real Goods Energy Tech, Inc.

Real Goods Trading Corporation

Alteris Renewables, Inc.

RGS Energy Asset Management I, LLC (f/k/a Alteris Project Finance Company, LLC)
(Inactive)

Mercury Energy, Inc.

Real Goods Solar, Inc.- Mercury Solar

Mercury Solar Cedar, LLC (Inactive)

Mercury Solar Pine, LLC (Inactive)

Mercury Solar Birch, LLC (Inactive)

Mercury Residential Solar Fund I, LLC (Inactive)

Real Goods Syndicated, Inc.

Elemental Energy, LLC

Sunetric Management LLC



--------------------------------------------------------------------------------

Schedule 3.1(g)

Capitalization

 

#

  

Type of capital stock

   Authorized, as
of June 30, 2014      Issued and
outstanding, as
of June 30, 2014  

1    

   Class A Common Stock, par value $0.0001 per share      150,000,000        
48,955,158   

2

   Class B Common Stock, par value $0.0001 per share      50,000,000         0
  

3

   Preferred Stock, par value $0.0001 per share      50,000,000         0   

 

1. 6,704,237 shares of Common Stock common stock authorized for issuance
pursuant to the Real Goods Solar, Inc. 2008 Long-Term Incentive Plan, as amended
and restated from time to time (the “Incentive Plan”).

 

2. Registration rights granted pursuant to the Amended and Restated Registration
Rights Agreement, dated as of December 19, 2011, by and among the Company,
Gaiam, Inc., and Riverside Renewable Energy Investments, LLC.

 

3. Registration rights granted pursuant to the Registration Rights Agreement,
dated as of June 3, 2013, by and between the Company and the investors party
thereto.

 

4. Registration rights granted pursuant to the Underwriting Agreement, dated as
of November 15, 2013, by and between the Company and Cowen and Company, LLC, as
underwriter.

 

5. As of June 30, 2014, 3,332,790 options to purchase shares of Common Stock
granted pursuant to the Incentive Plan.

 

6. As of June 30, 2014, 300,000 options to purchase shares of Common Stock
granted pursuant to the Employee Stock Option Agreement, dated as of July 30,
2012, by and between the Company and Kamyar Mofid.

 

7. Warrant to purchase 40,000 shares of Common Stock, dated as of November 1,
2007, granted to Roy and Jan Phillips.

 

8. Warrant to purchase 30,000 shares of Common Stock, dated as of January 1,
2008, granted to Carlson Solar, Inc.

 

9. Warrant to purchase 5,015,000 shares of Common Stock, issued as of
November 20, 2013 granted pursuant to the Underwriting Agreement dated as of
November 15, 2013, by and between the Company and Cowen and Company, LLC, as
underwriter.



--------------------------------------------------------------------------------

10. Warrants to purchase 1,487,841 shares of Common Stock, each dated as of
June 3, 2013 granted pursuant to the Securities Purchase Agreement, dated
June 3, 2013, to the investors party thereto. The exercise price and the number
of shares of Common Stock underlying the warrants may be adjusted depending on
the purchase price for the securities sold pursuant to this Agreement.

 

11. Warrant to purchase 82,627 shares of Common Stock, dated as of June 6, 2014,
grated to Silicon Valley Bank. The exercise price of the warrant may be adjusted
depending on the purchase price for the securities sold pursuant to this
Agreement.

 

12. Agreement and Plan of Merger, dated August 8, 2013, among Real Goods Solar,
Inc., Real Goods Mercury, Inc. and Mercury Energy, Inc.

 

13. Membership Interest Purchase Agreement, dated March 26, 2014, by and among
Real Goods Solar, Inc., Elemental Energy LLC, Sean Mullen, Beth-Ann Mullen, and
Alexander Tiller, as amended by the First Amendment to Membership Purchase
Agreement, dated May 14, 2014.



--------------------------------------------------------------------------------

Schedule 3.1(v)

Certain Registration Matters

 

1. On May 14, 2014, the Company completed an acquisition described in its Form
8-K filed May 16, 2014. As a result of the acquisition, the Company is required
to file financial statements and pro forma financial information pursuant to
Item 9.01 of Form 8-K. The Company has elected to file the required financial
statements and pro forma financial information with an amendment to its original
Form 8-K pursuant to Item 9.01(a)(4) and Item 9.01(b)(2) of Form 8-K,
respectively, which provide that the financial statements and pro forma
financial information required under Item 9.01 may be filed with the initial
Form 8-K reporting the acquisition or by amendment no later than 71 calendar
days after the initial Form 8-K. The instruction to Item 9.01 of Form 8-K
provides that the Commission will not declare effective a registration statement
filed under the Securities Act before the financial statements required pursuant
to Item 9.01(a) of Form 8-K have been filed. As a result, the Commission will
not declare effective any registration statement the Company files under the
Securities Act after the date of this Agreement until the Company has filed the
financial statements required pursuant to Item 9.01(a) of Form 8-K. The 71 day
period will end July 30, 2014.

 

2. On January 14, 2014, the Company completed an acquisition described in its
Form 8-K filed January 15, 2014. Any registration statement filed by the Company
with the Commission after the date of this Agreement must include updated
financial statements and financial information meeting the requirement of
Regulation S-X at effectiveness. As a result of the acquisition, the Company is
obligated to include certain financial statements and financial information of
the target of that acquisition in any such registration statement.



--------------------------------------------------------------------------------

Schedule 4.4

Subsequent Registrations

 

1. Registration Rights Agreement, dated as of June 3, 2013, by and between the
Company and the investors party thereto.

 

2. Underwriting Agreement, dated as of November 20, 2013, be and between the
Company and Cowen and Company, LLC, as underwriter.



--------------------------------------------------------------------------------

Exhibit A

Registration Rights Agreement

[Included as exhibit 10.2 to this Current Report on Form 8-K]



--------------------------------------------------------------------------------

Exhibit B

Common Stock Purchase Warrant

[Included as exhibit 4.1 to this Current Report on Form 8-K]